United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AVIATION ADMINISTRATION,
Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Shirley L. Jones, for the appellant
Office of Solicitor, for the Director

Docket No. 06-1006
Issued: March 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2006 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated March 2, 2006 finding that she did not
establish a medical condition due to her employment injuries on November 14, 1999. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; (2) whether the Office met its burden of proof to rescind the acceptance
of appellant’s claim; and (3) whether appellant met her burden of proof in establishing that she
developed additional employment-related conditions due to her November 14, 1999 employment
injury.
FACTUAL HISTORY
This is the third appeal to the Board in this case. Appellant, a 35-year-old air traffic
controller, filed a traumatic injury claim alleging that on November 14, 1999 she felt a jolt and

crackling in her right ear through her headset simultaneously with a lightning strike on the
employing establishment premises. The Office initially accepted her claim for effects of electric
current, vertigo, dizziness and giddiness on December 13, 1999. By decision dated February 2,
2000, the Office rescinded its acceptance of appellant’s claim. Appellant requested an oral
hearing and in a May 17, 2000 decision, the hearing representative vacated the February 2, 2000
decision finding that it instead constituted a proposed termination of compensation. By decision
dated September 5, 2000, the Office found that the evidence failed to establish that the claimed
traumatic injury of November 14, 1999 occurred at the time, place and in the manner alleged.
Appellant again requested an oral hearing. By decision dated June 12, 2001, the hearing
representative found that the Office had met its burden of proof to rescind acceptance of her
claim as the November 14, 1999 incident did not occur as alleged. Appellant requested
reconsideration of the June 12, 2001 decision and submitted new evidence. By decision dated
September 23, 2002, the Office declined to reopen appellant’s claim for reconsideration of the
merits.
In the first appeal filed on June 23, 2003, the Board found that on September 23, 2002 the
Office had improperly denied appellant’s request for further merit review and remanded the case
for proper consideration of the merits of her claim.1 Following the Board’s June 23, 2003
decision, the Office issued a December 8, 2003 decision finding that the factual and medical
evidence did not establish a work-related incident occurring on November 14, 1999. Appellant
appealed the December 8, 2003 Office decision to the Board. In a decision dated April 26,
2005,2 the Board found that the Office had not met its burden of proof to rescind the acceptance
of appellant’s claim. The Board concluded that the Office did not establish that the
November 14, 1999 incident did not occur as alleged.3 The Board reversed the December 8,
2003 decision of the Office finding that the factual and medical evidence did not establish a
work-related incident occurring on November 14, 1999. The Board also remanded the case to
the Office for a determination of the medical conditions related to the November 14, 1999
employment injuries. The facts and the circumstances of the case as set out in the Board’s prior
decisions are adopted herein by reference.
Appellant initially sought medical treatment on November 19, 1999 from Dr. Richard
Hindmarsh, a Board-certified family practitioner, who completed a Form CA-16 and diagnosed
vestibular nerve injury secondary to electrical current. He noted findings of vertigo with position
change which was reproducible with rapid head movements.
Dr. Rajiv S. Pathak, a Board-certified neurologist, examined appellant on
December 7, 1999. He stated that appellant’s symptoms were either the after effects of
lightening with headaches, dizziness and chest wall pain or a viral infection.

1

Docket No. 03-576 (issued June 23, 2003).

2

Docket No. 04-750 (issued April 26, 2005).

3

As the Office failed to meet its burden of proof to rescind the acceptance of appellant’s claim effective
February 2, 2000, appellant is entitled to be compensated for any benefits she repaid as a result of this rescission
decision.

2

Appellant underwent a head computerized tomography (CT) scan on December 1, 1999
which was negative.
David L. Stewart, Ph.D., a licensed psychologist, examined appellant on March 25, 2000
and diagnosed post-traumatic stress disorder, cognitive disorder with deficiencies in attention,
concentration and working memory. He noted that appellant was dizzy, sometimes nauseous and
had problems with visual focusing. Dr. Stewart further found that appellant had flashbacks to
the employment injury, intrusive thoughts, avoidance, mood and anxiety symptoms of posttraumatic stress disorder. He again examined appellant on June 9, 2000. Dr. Stewart listed
appellant’s physical findings as, “mental confusion, depression and anxiety, excessive irritability,
dizziness, headache, earache, nausea, loss of sleep, forgetfulness, weakness in the arms, legs and
shoulder, ankle swelling, chest pains, heart palpitations, racing heart, irregular heart rate poor
circulation, (cold hands, etc.,) and problems with hearing and seeing.” He also noted appellant’s
reports of tinnitus, difficulty with telephone conversations and difficulty understanding when
more than one conversation was ongoing. Dr. Stewart reported appellant’s complaints of visual
difficulties, impaired movements, difficulty sleeping, memory loss, confusion, poor
concentration and poor attention. He noted that appellant reported bad dreams regarding her
employment injury, intense fear of both thunderstorms and headphones. Dr. Stewart interpreted
appellant’s test results as demonstrating immediate memory problems and problems with
attention and concentration.
In a report dated June 12, 2000, Dr. Fredrick H. Fuerst, an optometrist, examined
appellant and stated that her evaluation revealed abnormal responses to several binocular motor
tests. He stated, “These skills are the sequential luminy [sic] skills and fine motor accuracy in
integrating the pursuit and saccadic eye movements in order to track objects effectively.”
Dr. Fuerst diagnosed fusion range dysfunction, vergence infacility [sic], oculomotor dysfunction
and saccadic dysfunction. He stated, “The visual condition that results from a head injury has
been termed the post-traumatic vision syndrome (PTVS).
Dr Hindmarsh diagnosed post-traumatic stress disorder and mild traumatic brain injury
on June 28, 2000.
Dr. Fuerst submitted additional reports dated December 17, 2000 and March 10, 2001
finding that appellant had vision dysfunctions. He diagnosed oculmotor dysfunction, eye
movement dysfunction, smooth pursuit deficiencies and binocular dysfunction. Dr. Fuerst stated
that appellant’s diagnoses seemed likely to be caused by the lightening strike as she would have
been unable to perform her duties as an air traffic controller with such deficiencies.
On December 21, 2000 Dr. Stewart submitted quantitative elector-encephalographs
which he found revealed that appellant’s brainwaves were not in the appropriate percentages and
revealed an injury to the right side. Beginning March 6, 2001, Dr. Stewart stated that appellant’s
post-traumatic stress disorder was improving.
Dr. Pathak examined appellant on February 15, 2001 and recommended a magnetic
resonance imaging (MRI) scan. He stated that appellant’s condition was not viral. On
March 27, 2001 Dr. Pathak noted that appellant reported blackout spells and that her
electroencephalography (EEG) demonstrated abnormal slowing, sharp waves and spikes which

3

occurred independently over the anterior and middle temporal regions on each side. He stated,
“Some of these wave forms are epileptiform in character. This constellation of findings is
consistent with independent bitemporal abnormality which may be epileptogenic.”
Dr. Robert Burgerman, a neurologist, examined appellant on August 14, 2001 and noted
her history of injury. Appellant had a seizure in his waiting room and underwent an EEG on that
date. Dr. Burgerman reported that appellant described three kinds of events, mini blackouts, her
mind shutting down and big seizures. He diagnosed nonepileptic seizures, possibly psychogenic
seizures or possible frontal lobe complex partial seizures.
Dr. Stewart diagnosed seizures on October 1, 2001 as well as adjustment disorder with
depressed mood and recommended seizure medication.
Appellant underwent an MRI scan of the brain on October 4, 2001 which did not
demonstrate a structural brain lesion. She underwent a video EEG on October 29, 2001.
Appellant reported seizures which did not register on the EEG. Her clinical appearance was
found to be atypical for epileptic seizures.
In reports dated January 2, 2002 and June 6, 2002, Dr. Mary Ann Cooper, a physician of
professorial rank Board-certified in emergency medicine, stated that she specialized in lightening
strikes. She did not examine appellant, but reviewed her medical records. Dr. Cooper opined:
“[Appellant’s] records also unfortunately document injuries and complaint
consistent with lightening injuries including headaches, vertigo, pain, possible
autonomic nervous system injury, neurocognitive, motor and attentional deficits
consistent with brain injury from lightening, bitemporal EEG abnormalities, eye
movement abnormalities processing deficits consistent with traumatic cause,
hearing deficits and post-traumatic stress disorder.”
She noted that EEG’s measured primarily brain surface activity and that these tests miss
50 percent of frontal lobe seizures and 100 percent of hypothalamic seizures.
Dr. Joseph F. Drazkowski, a Board-certified neurologist, reviewed appellant’s May 2,
2003 MRI scan on October 7, 2003 and stated that appellant had an underlying dysfunction in
the right anterior temporal lobe.
Following the Board’s April 26, 2005 decision, the Office referred appellant and a
statement of accepted facts for a second opinion evaluation with Dr. Michael Bronshvag, a
Board-certified neurologist.
In a report dated October 6, 2005, Dr. Bronshvag stated that appellant continued to work
a few weeks following the November 14, 1999 employment injury.4 He also questioned whether
the lightening strike occurred and requested additional factual information. Dr. Bronshvag stated
that there was no evidence of epilepsy or epileptic seizures, but that appellant had slight
difficulty on mental status testing which was “perhaps” compatible with post-traumatic stress
4

This statement is not supported by the record.

4

disorder. He recommended additional psychiatric and neuropsychological testing as well as an
MRI scan and audiological evaluation.
Appellant underwent a brain MRI scan on October 24, 2005 which was read as
unremarkable. She also underwent an MRI scan of the auditory canals on that date which was
also unremarkable.
In a report dated November 3, 2005, Dr. Michael J. Kearns, a Board-certified
otolaryngologist, diagnosed subjective hearing loss, normal audiometrics, and intermittent
subjective right ear tinnitus and intermittent vertigo. He noted appellant’s history of a lightening
strike and concluded that her hearing was normal. Dr. Kearns stated that, based on appellant’s
history of injury, he would expect more hearing loss. He stated that he could not envision a
situation in which an injury would cause vertigo, but not hearing loss. Dr. Kearns found no
evidence of cochleovertibular injury due to the November 14, 1999 employment injury.
On December 5, 2005 Kathleen M. Ayers, Ph.D., a licensed psychologist, examined
appellant and reviewed the medical records. She noted that appellant’s evaluation of effort was
consistent with a person performing to the best of her abilities and that appellant’s scores were
similar to those of individuals with traumatic brain injury. On adult intelligence testing,
appellant had a large discrepancy between her performance and verbal intelligence quotient,
found in approximately three percent of the population. Dr. Ayers stated that appellant’s lowest
scores suggested left hemisphere temporal lobe injury. She diagnosed cognitive disorder due to
work-related lightening injury and major depression disorder.
Dr. Bronshvag completed a report on November 7, 2005 and stated that appellant’s MRI
scans were normal. He concluded that appellant did not have a seizure disorder or brain damage.
On December 12, 2005 Dr. Bradley A. Daigle, a Board-certified psychiatrist, examined
appellant and related her history of injury. He diagnosed cognitive disorder, depressive disorder
and history of post-traumatic stress disorder, in remission. Dr. Daigle stated that appellant’s
primary problem was neuropsychological residuals in the form of the cognitive disorder and
depressive disorder. He found that appellant did not require treatment, but was no longer
capable of working as an air traffic controller.
The Office requested a supplemental report from Dr. Daigle on January 17, 2006
explaining how appellant’s diagnosed cognitive disorder was related to her accepted employment
injury of November 14, 1999. Dr. Daigle responded on January 26, 2006 and stated that
appellant’s cognitive disorder directly resulted from her November 14, 1999 work incident. He
again mentioned that appellant did not require further treatment for her post-traumatic stress
disorder which he found to be in remission or for her diagnosed depressive disorder.
The Office requested an additional report from Dr. Daigle on February 9, 2006
explaining the relationship between appellant’s diagnosed cognitive disorder and her accepted
employment injury. In a report dated February 9, 2006, Dr. Daigle stated that he had relied on
the reports of Dr. Ayers in reaching his conclusion that this condition was related to appellant’s
employment incident.

5

By decision dated March 2, 2006, the Office denied appellant’s claim finding that her
diagnosed medical condition was not causally related to her November 14, 1999 employment
injury. The Office also noted that the claimed event of November 14, 1999 “occurred as
alleged,” but that there was no medical diagnoses connected to the event.
LEGAL PRECEDENT -- ISSUES 1 and 2
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.5 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.6 The
Office’s burden of proof in the termination of compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7 The
right to medical benefits for an accepted condition is not limited to the period of entitlement of
disability. To terminate authorization for medical treatment, the Office must establish that a
claimant no longer has residuals of an employment-related condition, which require further
medical treatment.8
The Board has upheld the Office’s authority to reopen a claim at any time on its own
motion under 5 U.S.C. § 81289 and where supported by the evidence, set aside or modify a prior
decision and issue a new decision.10 The Board has noted, however, that the power to annul an
award is not an arbitrary one and that an award for compensation can only be set aside in the
manner provided by the compensation statute.11 It is well established that, once the Office has
accepted a claim, it has the burden of justifying termination or modification of compensation
benefits.12 This holds true where the Office later decides that it has erroneously accepted a claim
for compensation. In establishing that its prior acceptance was erroneous, the Office is required
to provide a clear explanation of its rationale for rescission.13
ANALYSIS -- ISSUES 1 and 2
The Office accepted that appellant sustained effects of electric current, dizziness and
giddiness and vertigo on November 14, 1999 and authorized wage-loss benefits due to this
condition. The Office initially rescinded the acceptance of this claim on September 5, 2000,
5

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

6

Mary A. Lowe, 52 ECAB 223, 224 (2001).

7

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

8

Mary A. Lowe, supra note 6.

9

5 U.S.C. § 8128.

10

Shelly D. Duncan, 54 ECAB 367, 370 (2003).

11

Andrew Wolfgang-Masters, 56 ECAB ___ (Docket No. 05-1, issued March 22, 2005).

12

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

13

Andrew Wolfgang-Masters, supra note 11.

6

declining to modify this decision on June 12, 2001 and December 8, 2003. The Board found that
the Office had improperly rescinded acceptance of appellant’s claim and reversed the
December 8, 2003 decision on April 26, 2005. As the Board reversed the Office’s rescission of
appellant’s claim, her claim reverts to the status it occupied prior to rescission which includes
acceptance of the employment injuries sustained on November 14, 1999, consisting of effects of
electric current, dizziness, giddiness and vertigo and payment of medical benefits and periods of
disability due to these conditions until the date of the improper rescission of appellant’s claim.
Therefore, the Office retains the burden of proof to establish that appellant no longer has
disability or residuals of her accepted conditions.
In the March 2, 2006 decision, the Office denied appellant’s claim finding that her
diagnosed medical conditions were not causally related to her November 14, 1999 employment
injury. The Office further stated that there were no medical diagnoses related to the
November 14, 1999 employment injury. The Office’s decision does not clearly delineate the
separate burdens of proof involved in appellant’s case and appears to be either an attempt to
rescind the acceptance of appellant’s claim or an attempt to terminate her continuing
compensation benefits. While appellant retains the burden of proof in establishing any additional
medical conditions beyond those previously accepted by the Office, based on the Board’s
April 26, 2005 decision, the Office retains the burden of proof to terminate compensation
benefits or rescind the acceptance of appellant’s claim in regard to appellant’s accepted
conditions of effects of electric current, vertigo, dizziness and giddiness.
The record contains evidence regarding appellant’s initially accepted condition of
vertigo. Appellant’s attending physician, Dr. Hindmarsh, a Board-certified family practitioner,
diagnosed vestibular nerve injury secondary to electrical current on November 19, 1999. He
noted findings of vertigo with position change. The Office accepted appellant’s claim for effects
of electric current, dizziness, giddiness and vertigo based on this report.
Following the Board’s remand decision dated April 26, 2005, the Office referred
appellant for a second opinion evaluation with Dr. Kearns, a Board-certified otolaryngologist,
who stated that, on November 3, 2005, based on appellant’s history of injury, he would expect
more hearing loss. He stated that he could not envision a situation in which an injury would
cause vertigo, but not hearing loss. Dr. Kearns found no evidence of cochleovertibular injury
due to the November 14, 1999 employment injury. His report is not sufficiently detailed and
rationalized to establish that appellant did not sustain vertigo as a result of her employment
injury. Furthermore, Dr. Kearns’ report does not clearly establish that appellant no longer has
symptoms of vertigo related to her accepted employment injury. While he opined that appellant
could not sustain an injury causing vertigo which did not also result in hearing loss, he did not
explain why he believed this to be the case. Without medical reasoning supporting and
explaining his position, Dr. Kearns’ report dated almost six years after the injury is not sufficient
to establish that appellant did not sustain vertigo as a result of her employment injury and is not
sufficiently detailed and rationalized to establish that appellant has no continuing employmentrelated condition as a result of her employment injury.
The Board finds that Dr. Kearns’ report does not meet the Office’s burden of proof to
rescind the acceptance of appellant’s claim for vertigo, dizziness, giddiness and effects of
electrical shock as the result of the November 14, 1999 employment injury. As this report does

7

not contain sufficient detailed and rationalized medical opinion evidence to establish that the
employment injury did not result in the diagnosed condition of vertigo, it is not sufficient to
provide a clear basis for the Office’s attempted rescission of appellant’s claim. The Board
further finds that Dr. Kearns’ report does not meet the Office’s burden of proof in establishing
that the accepted conditions of vertigo, dizziness, giddiness and effects of electric shock have
ceased such that termination of compensation benefits are appropriate. Dr. Kearns’ report did
not accept that the injury occurred and cannot therefore establish that the effects of the injury
have ceased.14
LEGAL PRECEDENT -- ISSUE 3
An employee seeking benefits under the Federal Employees’ Compensation Act15 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.16
A traumatic injury is defined as a condition of the body caused by a specific event or
incident or series of events or incidents within a single workday or shift. Such condition must be
caused by external force, including stress or strain, which is identifiable as to time and place of
occurrence and member or function of the body affected.17 An occupational disease or illness,
on the other hand, means a condition produced by the work environment over a period longer
than a single workday or shift.18
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.19

14

It is a well-established principle that the Office must make proper findings of face and a statement of reasons in
its final decisions. Tonja R. Hiebert, 55 ECAB 706, 710 (2004); see also 20 C.F.R. § 10.126.
15

5 U.S.C. §§ 8101-8193.

16

Elaine Pendleton, 40 ECAB 1143 (1989).

17

20 C.F.R. § 10.5(ee).

18

20 C.F.R. § 10.5(q).

19

Id.

8

The medical evidence generally required to establish causal relationship is rationalized
medical opinion evidence.20 The physician must provide an opinion on whether the employment
incident described caused or contributed to the claimant’s diagnosed medical condition and
support that opinion with medical reasoning to demonstrate that the conclusion reached is sound,
logical and rational.21 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the established incident or factor of employment.22
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.23 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.24
ANALYSIS -- ISSUE 3
In regard to the additional medical conditions not previously accepted by the Office
which appellant feels are due to her accepted employment injury, appellant retains the burden of
proof to establish the causal relationship between these conditions and her employment. Prior to
the Board’s April 26, 2005 decision, appellant had submitted evidence regarding her diagnosed
conditions of post-traumatic stress disorder and cognitive disorder. Dr. Stewart, a licensed
psychologist, examined appellant on March 25, 2000 and diagnosed post-traumatic stress
disorder and cognitive disorder. He noted that appellant had difficulty sleeping, memory loss,
confusion, flashbacks to the employment incident, intrusive thoughts, avoidance and mood and
anxiety symptoms of post-traumatic stress disorder. Dr. Hindmarsh concurred with this
diagnosis on June 28, 2000.
Following the Board’s April 26, 2005 decision, the Office referred appellant for a second
opinion evaluation with Dr. Bronshvag, a Board-certified neurologist, who examined appellant
on October 6, 2005 and found that appellant had slight difficulty on mental status testing which
was compatible with post-traumatic stress disorder. The Office then referred appellant to
Dr. Ayers, a licensed psychologist, who diagnosed cognitive disorder due to the accepted
employment incident. Dr. Daigle, a Board-certified psychiatrist, examined appellant on
December 12, 2005 and diagnosed cognitive disorder and history of post-traumatic stress
20

John W. Montoya, 54 ECAB 306, 308 (2003).

21

Id.

22

Louis T. Blair, 54 ECAB 348, 350 (2003).

23

5 U.S.C. §§ 8101-8193, 8123.

24

20 C.F.R. § 10.321.

9

disorder in remission. He stated in a supplemental report dated January 26, 2006 that appellant’s
cognitive disorder was a direct result of appellant’s employment incident. In his final
supplemental report dated February 9, 2006 Dr. Daigle stated that he based his conclusions on
Dr. Ayers’ report.
All the reports in the record contain a diagnosis and an opinion that appellant’s posttraumatic stress disorder and cognitive disorder were caused by the accepted employment injury.
While the reports are not sufficient to meet appellant’s burden of proof of establishing a period
of disability, the reports do raise an uncontroverted inference of causal relation between
appellant’s accepted employment injury and her emotional condition cognitive disorder and are
sufficient to require the Office to undertake further development of appellant’s claim.25 The
Office needs to secure a report whether appellant developed post-traumatic stress disorder as a
result of her employment injury and any period of disability due to post-traumatic stress.
The Office should also further develop the medical evidence regarding whether
appellant’s diagnosed cognitive disorder is due to her accepted employment injury. Dr. Daigle
was unwilling or unable to provide the necessary medical reasoning in support of his opinion that
this condition was due to appellant’s employment. Proceedings under the Act are not adversarial
in nature nor is the Office a disinterested arbiter. The Office shares responsibility in the
development of the evidence to see that justice is done.26 As the Office undertook development
of the evidence by referring appellant for second opinion evaluations regarding her psychological
and cognitive conditions, it must develop this evidence to its logical conclusion.
Appellant also submitted evidence that she sustained brain damage as a result of the
accepted employment injury. Dr. Stewart submitted EEG’s dated December 21, 2000 which he
found were indicative of right side brain injury. Dr. Hindmarsh diagnosed mild traumatic brain
injury on January 28, 2000. Dr. Drazkowski, a Board-certified neurologist, reviewed appellant’s
May 2, 2003 MRI scan on October 7, 2003 and found that appellant had an underlying
dysfunction in the right anterior temporal lobe. Dr. Bronshvag, the Office second opinion
physician, completed a report on November 7, 2005 and stated that appellant’s MRI scans were
normal and concluded that appellant did not have brain damage. The Board finds that there is an
unresolved conflict of medical opinion evidence regarding the results of appellant’s MRI scan.
Dr. Drazkowski, appellant’s physician, and Dr. Bronshvag, the Office second opinion physician,
both examined objective test results and reached opposite conclusions regarding the findings.
On remand the Office should refer appellant, her test results and a statement of accepted facts to
an appropriate Board-certified physician to determine if appellant has any brain damage as a
result of her accepted employment injury.
CONCLUSION
The Board finds that the Office has not met its burden of proof to terminate compensation
benefits or to rescind the acceptance of her claim for vertigo, giddiness, dizziness and effects of
electrical shock. The Board further finds that the Office has not properly developed the medical
25

John J. Carlone, 41 ECAB 354, 358-60 (1989).

26

Jimmy A. Hammons, 51 ECAB 219, 223 (1999).

10

evidence to determine the medical conditions resulting from appellant’s accepted employment
injuries and any periods of disability associated with these conditions. On remand the Office
should follow the directives of the Board in regard to appellant’s diagnosed conditions of posttraumatic stress disorder, cognitive disorder and organic brain damage, which were not
previously accepted by the Office. After this and such other development as the Office deems
necessary, the Office should issue an appropriate decision regarding any continuing conditions
and disability resulting from appellant’s accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2006 decision of the Office of
Workers’ Compensation Programs is reversed in part in regard to its attempt to termination
compensation benefits or to rescind the acceptance of the claim. With regard to appellant’s
claim for additional employment conditions due to her November 14, 1999 employment injury,
the decision is set aside and remanded in part for further development consistent with this
opinion of the Board.
Issued: March 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

